Exhibit 10.1

Summary of Bonus Payments to Certain Executive Officers

For the six-month period ended March 31, 2006, the Board of Directors of D.R.
Horton, Inc. (the “Company”), on recommendation of the Compensation Committee,
approved semi-annual discretionary bonuses to the executive officers listed
below consistent with past practices. None of the executive officers set forth
below are expected to be “named executive officers” (as defined in
Item 402(a)(3) of Regulation S-K) of the Company at the end of the Company’s
2006 fiscal year ending on September 30, 2006. There have been no changes to the
bonus plans of the named executive officers as previously approved by the
Compensation Committee and as previously filed with the Securities and Exchange
Commission.

                              Discretionary Bonus             for the six-month
            period ended Name   Office   March 31, 2006
Samuel R. Fuller
  Senior Executive Vice President
  $ 150,000  
Bill W. Wheat
  Executive Vice President & CFO
  $ 175,000  
 
  and Director
       
Stacey H. Dwyer
  Executive Vice President &
  $ 175,000  
 
  Treasurer
       

